Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marx et al.(4,243,755) in view of Prasad (2006/0046622).
Marx et al. discloses open-celled flexible polyurethane foam materials, crosslinked to degrees required by applicants’ claims, as defined by applicants’ claims that include reinforcing materials in overlapping amounts and sizes with the ranges of values of applicants’ claims (see abstract, column 2 line 46 – column 3 line 12 and column 3 line 16 – column 7 line 14, column 9 lines 1-45 and Examples 4-8).
Marx et al. differs in that it does not specifically require the particles of applicants’ claims.  However, it does recognize employment of its reinforcing materials for reinforcing and other strengthening effects (column 3 lines 9-15 and column 4  lines 49-61), and Prasad discloses diamond particles as claimed (paragraphs [0035] & [0037]) to be useful in polyurethane foam preparations for the purpose of imparting abrasive effects.  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the diamond particles of Prasad in the preparations of Marx et al. for the purpose of imparting their known abrasive and other reinforcing effects in order to arrive at the 
As to differences in sizing and amounts of particulates, both Marx et al.(column 3 line 45 et seq.) and Prasad (paragraph [0037]) offer overlap regarding sizing and Marx et al. is sufficient regarding overlap in amounts of reinforcing agent (column 4 lines 6-23).  Further, it has long been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402 . Further, a prima facie case of obviousness has been held to exist where the proportions of a reference are close enough to those of the claims to lead to an expectation of the same properties.  Titanium Metals v Banner 227 USPQ  773. (see also MPEP 2144.05 I)   Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any amount and size of the particulates disclosed through the combination of Marx et al. and Prasad for the purpose of imparting reinforcing effects in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.
As to any difference in claims over Marx et al. regarding additional layers of the claims, it is held that employment of additional support layers in the making of foam articles for purposes of providing support and reinforcement to articles formed is a well known enhancement in the manufacture of polyurethane foam products.  Further, Prasad discloses actualization of such added layers in the making of its foamed products (paragraph [0055]).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized added support layers as provided through the combination of Prasad with Marx et al. in forming the products of Marx et al. for the purpose of imparting reinforcing .


Claims 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marx et al.(4,243,755) in view of Bergin et al.(2012/0048528){previously cited by applicants}.
Marx et al. discloses open-celled flexible polyurethane foam materials, crosslinked to degrees required by applicants’ claims, as defined by applicants’ claims that include reinforcing materials in overlapping amounts and sizes with the ranges of values of applicants’ claims (see abstract, column 2 line 46 – column 3 line 12 and column 3 line 16 – column 7 line 14, column 9 lines 1-45 and Examples 4-8).
Marx et al. differs from applicants’ claims in that it does not require the particle materials as defined by applicants’ claims.  However, Bergin et al. discloses utilization of particle materials as defined by the claims and in overlapping sizes and amounts in polyurethane systems inclusive of foams for the purpose of providing thermal conductivity effects in articles within which they are applied (paragraphs [0018]-[0031], [0036] & [0037]).   Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any of the particle materials of Bergin et al. in the preparations of Marx et al. for the purpose of imparting their recognized thermal conductive effects in order to arrive at the processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.  
As to differences in sizing of particulates, Marx et al.(column 3 line 45 et seq.) offers overlap regarding sizing.  Further, it has long been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402 . Further, a prima facie case of obviousness has Titanium Metals v Banner 227 USPQ  773. (see also MPEP 2144.05 I)   Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any size of the particulates disclosed through the combination of Marx et al. and Bergin et al. for the purpose of imparting reinforcing effects in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,738,228. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed towards flexible crosslinked cellular foams comprising thermally conductive solid particles as claimed wherein the make-up and relevant proportions of the compositions defined by the claims overlap in a manner that would have been obvious to one having ordinary skill in the art with the expectation of success in the absence of a showing of new or unexpected results attributable to difference in the claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miller and Hiroshige et al. are cited for their disclosures of diamond particles in polymer foam materials. Buffy et al. and Steinke et al. are cited for their disclosures of relevant preparations and materials in the related arts.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/JOHN M COONEY/           Primary Examiner, Art Unit 1765